AP-77,038
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                Transmitted 5/31/2016 2:43:13 PM
                                                                                   Accepted 6/1/2016 8:14:41 AM
                                                                                                  ABEL ACOSTA
                                      RICHARD E. WETZEL                                                   CLERK
                                          ATTORNEY AT LAW

                                      1411 WEST AVENUE, SUITE 100
                                            AUSTIN, TX 78701
                                             (512) 469-7943
Board Certified Criminal Law                                                    (512) 474-5594 - fax
And Criminal Appellate Law by                                            wetzel_law @1411west.com
The Texas Board of Legal Specialization                        www.TexasCriminalAppealsLawyer.com

                                            May 31, 2016

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Capitol Station                                                            June 1, 2016
Austin, TX
78711

        Re: Petetan v. State, No. AP-77,038

Dear Mr. Acosta:

       Pursuant to your request of April 25, 2016, please accept the following as a
statement regarding oral argument in the above pursuant to TEX. R. APP. P. 71.3.
This is a capital murder case in which the death penalty was assessed. A total of
30 points of error are presented in appellant’s opening and supplemental briefs.

        Among the issued to be resolved on direct appeal are the following:

       Whether the trial court abused its discretion by allowing the State to invoke
Petetan’s attorney-client privilege as to testimony he sought to offer from his
former attorney on the issue of competency to stand trial (Point of Error One).
Whether the trial court abused its discretion by excluding evidence Petetan sought
to offer concerning the legal fate of those who obtain an incompetency
determination through malingering (Point of Error Two). Whether the jury’s
answer to the intellectual disability special issue is against the great weight and
preponderance of the evidence (Point of Error 10).

      The tenth point of error includes a challenge to this Court’s jurisprudence in
Ex parte Briseno, 135 S.W.3d 1 (Tex. Crim. App. 2004). That opinion is receiving
Letter to Abel Acosta
May 31, 2016
Page Two

keen interest from the Supreme Court of the United States in Moore v. Texas, No.
15-797, which has been relisted five times on a request for certiorari review of this
Court’s opinion in Ex parte Moore, 470 S.W.3d 481 (Tex. Crim. App. 2015).

      It is upon these issues that oral argument is particularly sought. Undersigned
counsel is of the opinion that oral argument would serve to clarify those issues and
to explain to the Court why Petetan should prevail on them.

                                                    Sincerely,

                                                    /s/ Richard E. Wetzel
                                                    Richard E. Wetzel
                                                    Attorney at Law
cc: ACDA Harmon